Leave to appeal granted. The trial court’s grant of plaintiff’s motion to file a supplemental complaint joining three additional defendants was not, under the particular circumstance presented, an abuse of discretion. The order of the Appellate Division is summarily reversed and the matter is remanded to the trial court for further proceedings, without prejudice to the right of any party to move before the trial court to sever, for the purposes of trial, the claims asserted in the supplemental complaint. See Rule 4:38-2(a).